DETAILED ACTION
This Office Action is in response to Continuation Application # 17/323,989 filed on May 18, 2021 in which claims 21-40 are presented for examination in Preliminary Amendment submitted on October 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 21-40 are pending, of which claims 21-25, 29 and 36 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Artem Y. Livshits US 2006/0123033 A1 (hereinafter ‘Livshits’) in view of Bruce DeFrang US 2010/0082580 A1 (hereinafter ‘DeFrang’).

As per claim 21, Livshits disclose, A data synchronization process comprising (Livshits: paragraph 0020 and Fig. 2 Element 80: disclose merge program for merging various versions. Examiner equates merging process to synchronization process):
receiving a first edit script from a first client device (Livshits: paragraph 0020: disclose source code developed by developers, which is known to require a first client ‘developer’ device), the first edit script corresponding to a first set of changes performed on a document to create a first version of a document (Livshits: paragraph 0020: disclose “version1” of the document is modified); 
Livshits: paragraph 0020: disclose source code developed by developers, which is known to require a second client ‘developer’ device), the second edit script corresponding to a second set of changes performed on the document to create a second version of the document (Livshits: paragraph 0020: disclose “version2” of the document is modified); 
applying the first edit script to a master dataset to create the first version of the document within the master dataset (Livshits: paragraph 0093: disclose the difference between Original and Version1); 
causing creation of a transformed edit script based on the first edit script and the second edit script (Livshits: paragraph 0093: disclose generating the differences between the Original and Version1 & Original and Version2, which are interpreted as first edit script and the second edit script); 
causing the transformed edit script to be applied to the second version of the document to produce a third version of the document (Livshits: paragraph 0020 and Fig. 2 Element 96: disclose generating a merged document, which is equated to third version of the document); and 
causing display of the third version of the document on the second client device (Livshits: paragraph 0020: disclose source code developed by developers are to be merged and conflicts document ‘third version’ are presented to user ‘second client’ to be resolved).
It is noted, however, Livshits did not specifically detail the aspects of
transmitting the first edit script to the second client device displaying the second version of the document; and 

On the other hand, DeFrang achieved the aforementioned limitations by providing mechanisms of
transmitting the first edit script to the second client device displaying the second version of the document (DeFrang: paragraph 0006: disclose user requesting a version ‘first edit script’ and returning the requested version then be returned to the user. Examiner argues that the version control system gives the user ‘second client’ the versions and generated the requested version ‘second version’); and 
in response to transmitting the first edit script to the second client device (DeFrang: paragraph 0019: disclose getting the delta version ‘first edit script’ as one or more deltas).
Livshits and DeFrang are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Version Control System”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Livshits and DeFrang because they are both directed to version control systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Svendsen with the method described by Martin in order to solve the problem posed.
DeFrang: paragraph 0002). 
Therefore, it would have been obvious to combine DeFrang with Livshits to obtain the invention as specified in instant claim 21.

As per claim 22, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Livshits disclose, applying the transformed edit script to the master dataset to create the third version of the document within the master dataset (Livshits: paragraph 0020 and Fig. 2 Element 96: disclose source code developed by developers are to be merged and conflicts document ‘third version’ are presented to user ‘second client’ to be resolved).

As per claim 23, most of the limitations of this claim have been noted in the rejection of claim 21 above. 
It is noted, however, Livshits did not specifically detail the aspects of
determining a priority with respect to the first edit script and the second edit script, the priority corresponding to an order the first edit script and the second edit script are applied to the master dataset as recited in claim 23.
On the other hand, DeFrang achieved the aforementioned limitations by providing mechanisms of
determining a priority with respect to the first edit script and the second edit script, the priority corresponding to an order the first edit script and the second edit DeFrang: paragraph 0024: disclose the order in the Delta is applied to version 1 to generate version 2 and to generate version 3 by repeating the process for the requested version. Examiner argues that the implied priority to given delta to generate the requested version).

As per claim 24, most of the limitations of this claim have been noted in the rejection of claims 21 and 23 above. 
It is noted, however, Livshits did not specifically detail the aspects of
wherein the priority is determined based on the first edit script being received before the second edit script as recited in claim 24.
On the other hand, DeFrang achieved the aforementioned limitations by providing mechanisms of
wherein the priority is determined based on the first edit script being received before the second edit script (DeFrang: paragraph 0024: disclose the order in the Delta is applied to version 1 to generate version 2 and to generate version 3 by repeating the process for the requested version. Examiner argues that the implied priority to given delta to generate the requested version).

As per claim 25, most of the limitations of this claim have been noted in the rejection of claim 21 above. In addition, Livshits disclose, the first set of changes performed on the document corresponds to applying the first set of changes to a first local dataset maintained by the first client device (Livshits: paragraph 0020: disclose “version1” of the document is modified and paragraph 0020: disclose source code developed by developers, which is known to require a first client ‘developer’ device); and the second set of changes performed on the document corresponds to applying the second set of changes to a second local dataset maintained by the second client device (Livshits: paragraph 0020: disclose source code developed by developers, which is known to require a second client ‘developer’ device and also disclose “version2” of the document is modified), the second local dataset different from the first local dataset (Livshits: paragraph 0093: disclose generating the differences between the Original and Version1 & Original and Version2 and it is disclosed that version1 and version2 have different changes).

As per claim 29, Livshits disclose, A computer implemented method for synchronizing data (Livshits: paragraph 0020 and Fig. 2 Element 80: disclose merge program for merging various versions. Examiner equates merging process to synchronization process), the computer implemented method comprising: storing, within a server device, a master version of a document (Livshits: paragraph 0020 and Fig. 2 Element 70: disclose an original document, which is considered as master version of a document), remaining limitations of claim 29 are similar to limitations of claims 21, 22, 23, 24 and 25. Therefore, examiner rejects limitations of claim 29 under the same rationale as claims 21, 22, 23, 24 and 25.

As per claim 36, Livshits disclose, A computer implemented method for synchronizing data (Livshits: paragraph 0020 and Fig. 2 Element 80: disclose merge program for merging various versions. Examiner equates merging process to synchronization process), the computer implemented method comprising: storing a document as an initial version (Livshits: paragraph 0020 and Fig. 2 Element 70: disclose an original document, which is considered as master version of a document); remaining limitations in this claim 36 are similar to the limitations in claims 21, 22, 23, 24 and 25. Therefore, examiner rejects the remaining limitations in claim 36 under the same rationale as claims 21, 22, 23, 24 and 25.

Allowable Subject Matter
Claims 26-28, 30-35 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 2003/0237047 A1 disclose “Comparing hierarchically-structured documents”
US Pub. US 2004/0230886 A1 disclose “Merge conflict representation providing method for use in e.g. LAN networking environment, involves generating two lists of difference chunks, and deriving annotated list of chucks from two lists of difference chucks”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159